Ames, O.
The plaintiff was the owner of a tract of land in Holt county, in this state, upon which general state and local taxes were delinquent for the years of 1897 and 1898, and in January,-» 1900, the county begun an action to foreclose the public lien for these taxes in the manner approved by this court in Logan County v. McKinley-Lan-*430ning L. & T. Co., 70 Neb. 399. Constructive service was made by publication, and the action proceeded regularly to decree, sale and confirmation, and to a deed to the purchaser who went into possession of the premises. The plaintiff did not know of the pendency of the action until after the lapse of a year and a lialf from the date of the sheriff’s deed. Between the time of the sheriff’s sale and the confirmation thereof the plaintiff paid the amount of the delinquent taxes, interest and penalties to the county treasurer, and received the usual treasurer’s receipt therefor. The money for this payment was remitted by mail, and, although there was a memorandum on the tax list indicating the pendency of the action, he was not informed of it and, of course, made no attempt to redeem from the decree. The purchaser at the sale has not been reimbursed or tendered the amount of liis bid, and has conveyed the premises by deed. This is an action by the former owner of the land, seeking upon the foregoing facts to attack the proceedings in foreclosure; and the title thereby created, and to quiet his own title against them. There was a judgment of dismissal, and the plaintiff appeals.
Counsel for appellant admits having made diligent and extended, but wholly unsuccessful, search for authority in support of his suit, and we are ignorant of any, or of any principle upon which his action can be maintained. The jurisdiction of the.court in which the foreclosure action was had is not now open to question, nor is the validity or conclusiveness of its judgment of foreclosure and sale. Without doubt, the tax lien became merged in the decree, and the plaintiff’s right to pay the taxes, by ordinary methods, to the treasurer was superseded by his right to judicial redemption, which object could have been obtained only by the pursuit of such procedure as is prescribed by statute or the rules of court, or adapted to the making of redemption from judicial liens, decrees or sales. Any other course would lead to inextricable confusion, and subject titles resting upon *431such decrees and sales to such infirmity and insecurity as to render the procedure practically ineffectual.
Some attempt was made to show that the appraisement upon which the judicial sale was made was fraudulently low, but we think it was ineffectual. It is certainly insufficient to justify a collateral attack.
It is therefore recommended that the judgment of the district court be affirmed.
Oldham and Epperson, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, it is ordered that the judgment of the district court be
Affirmed.